Hill, J.
The judge in a liabeas-corpus proceeding involving the custody of children must look to the welfare of the children, and has a very wide discretion, within legal limits, in reference to such matters; and where the decision complained of is within such discretion, gross abuse must appear in order to work a reversal of his judgment. No such abuse of discretion appears in this ease. Hollenbeck v. Glover, 128 Ga. 52, 53 (57 S. E. 108). Judgment affirmed.

All the Justices concur.

J. B. Hutcheson and M. J. Head, for plaintiff in error.
E. S. Griffith, contra.